    Case 3:13-cv-02875-K-BH Document 13 Filed 09/17/20                   Page 1 of 2 PageID 31


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

JANET MASON,                                        )
         Plaintiff,                                 )
vs.                                                 ) No. 3:13-CV-2875-K-BH
                                                    )
MARCUS D. KING,                                     )
          Defendant.                                ) Referred to U.S. Magistrate Judge1

                           MEMORANDUM OPINION AND ORDER

       Before the Court is the plaintiff’s request to seal the record of this long-closed case, filed on

September 1, 2020 (doc. 12).

        “‘Courts have recognized that the public has a common law right to inspect and copy judicial

records.’” SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir.1993) (quoting Nixon v. Warner

Communications, Inc., 435 U.S. 589, 597 (1978)). This right “is not absolute”, however, and each

“court has supervisory power over its own records and files” and may deny “access ... where court files

might have become a vehicle for improper purposes.” Id. “The common law merely establishes a

presumption of public access to judicial records.” Id. Nevertheless, the discretion to seal judicial

records and files should be exercised “charily.” Id. (citing Federal Savs. & Loan Ins. Corp. v. Blain,

808 F.2d 395, 399 (5th Cir.1987)). “In exercising its discretion to seal judicial records, the court must

balance the public’s common law right of access against the interests favoring nondisclosure.” Id.

Having public access to judicial records “serves to promote trustworthiness of the judicial process, to

curb judicial abuses, and to provide the public with a more complete understanding of the judicial

system, including a better perception of its fairness.” Id. at 849 (quoting Littlejohn v. BIC Corp., 851

F.2d 673, 682 (3d Cir.1988)).

       Here, the plaintiff seeks to seal the record of her case because it is allegedly impacting her

1
By Special Order No. 3-251, this pro se case has been automatically referred for full case
management.
   Case 3:13-cv-02875-K-BH Document 13 Filed 09/17/20                     Page 2 of 2 PageID 32


ability to obtain new job opportunities. In Macias v. Aaron Rents, Inc., 288 F. App’x 913, 915 (5th

Cir. 2008), the plaintiff moved to seal the record of his employment discrimination lawsuit because

of the alleged “lack of importance to the public and the potential for employer retaliation against

litigious employees.” Finding that the plaintiff’s concerns could apply to nearly all cases, especially

those involving employment discrimination, the Fifth Circuit Court of Appeals found that the district

court had not abused its discretion in denying the motion and affirmed the decision. Id. at 915-16.

Likewise, in Elbertson v. Chevron, U.S.A., Inc., No. H-10-0153, 2010 WL 4642963, at *1 (S.D. Tex.

Nov. 9, 2010), the plaintiff sought to seal the record of her employment discrimination case based on

her belief that it could be detrimental to her current and future employment, arguing that her job

security outweighed the public’s right of access. The district court denied the motion, noting that

“[t]he harm feared by the plaintiff here is precisely the same harm that most employment

discrimination plaintiffs face, and yet there is no tradition of sealing all such records.” Id. at *2. The

court also noted that the fact that the public had already had access to the documents was a factor

weighing in favor of continued access. Id. (citation omitted).

       As in those cases, the plaintiff in this case has presented nothing to overcome the presumption

of public access to the record in this employment discrimination case, which was closed more than

seven years ago. The motion to seal this case is DENIED.

       SO ORDERED on this 17th day of September, 2020.



                                                         ___________________________________
                                                         IRMA CARRILLO RAMIREZ
                                                         UNITED STATES MAGISTRATE JUDGE
